Citation Nr: 1517886	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  07-28 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to November 25, 2009, in excess of 50 percent as of November 25, 2009, and in excess of 70 percent as of September 10, 2012, for anxiety neurosis with depressive features and headaches. 

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from February 1967 to April 1976.

This case comes to the Board of Veterans' Appeals (Board) from an August 2006 rating decision.  In July 2009, the Board remanded the issue of entitlement to a rating in excess of 30 percent for anxiety neurosis with depressive features and headaches for further development.  A February 2010 rating decision increased the rating for the psychiatric disability to 50 percent effective November 25, 2009.  In January 2011, the Board again remanded the case, to include the raised issue of entitlement to a TDIU, for further development.  A December 2014 rating decision increased the rating for the disability to 70 percent effective September 10, 2012.  


REMAND

Regrettably, the Board finds that further development is needed to ensure a complete record.  

The Veteran filed a claim for an increased rating for a psychiatric disability in October 2005.

A November 2009 VA examination report shows that the Veteran has been receiving therapy at the Fort Worth Vet Center since 1993.  An April 2011 VA examination report shows that he continued to receive therapy at the Fort Worth Vet Center.  Records from the Dallas VA Medical Center (VAMC), including the Fort Worth Outpatient Clinic, indicate that he received therapy at the Fort Worth Vet Center through sometime before November 2013.  However, no records from the Fort Worth Vet Center have been associated with the claims file.  As they are pertinent to the claim for a higher rating for a psychiatric disability, they should be obtained.

The Veteran was last examined by VA for a psychiatric disability in September 2012.  While that examination is not necessarily stale, to ensure a current record, the AOJ should afford him a new examination on remand.  

Prior to the examination, any outstanding medical records should be obtained.  The record contains VA treatment notes through September 2014.  Thus, any treatment records since that time should be obtained.

As the remand of the above claim could affect the claim for a TDIU, the Board finds that the claims are inextricably intertwined and a decision on the TDIU claim at this time would be premature.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all records of treatment from the Fort Worth Vet Center since October 2005.  Also obtain any records of treatment from the Dallas VAMC since September 2014.  

2.  Then, schedule the Veteran for a VA psychiatric examination to determine the current severity of anxiety neurosis with depressive features and headaches.  The examiner should review the claims folder and note that review in the report.  A rationale for all opinions should be provided.  The examiner should indicate the degree of social and occupational impairment due to anxiety neurosis with depressive features and headaches.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities (anxiety neurosis with depressive features and headaches, convulsive disorder, a left shoulder disability, a right knee disability, a left knee disability, sinusitis, and a pilonidal cyst scar).  If the Veteran is felt capable of work, the examiner should state what type and what accommodations would be necessary due to the service-connected disabilities.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

